10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
QIAN CHEN,
Plaintiff, CASE NO. 2:19-cv-01389-RAJ
v. ORDER DENYING IFP
APPLICATION AND DISMISSAL
MARIA ELAINE CANTWELL, WITHOUT PREJUDICE
Defendant.

 

 

Plaintiff Qian Chen, appearing pro se, filed an application to proceed in forma pauperis
(IFP) and a proposed civil complaint. Dkt. 1. Maria Elaine Cantwell is named as a defendant in
the captions, but otherwise the IFP application and complaint are blank. The docket reflects
Plaintiff telephoned the Clerk of Court to advise that he is visually impaired, he does not receive
written mail, and he does not intend to file any additional documents in this case.

On September 5, 2019, Magistrate Judge Michelle L. Peterson denied Plaintiffs IFP
application with leave to amend within thirty days. Dkt. 3. On September 6, 2019, Plaintiff filed
a motion requesting all communication and documents be submitted to him via telephone. Dkt.
4. Plaintiff did not amend his IFP application and has not filed any other pleadings to date.

On August 30, 2019, the same day he filed the IFP application and complaint in this case,
Plaintiff filed similarly blank IFP applications and complaints in six other cases. See Case No.
2:19-1386 RAJ-BAT; Chen v. Human Rights Commission; 2:19-cv-01387-RAJ-MAT Chen v.
Martinez; Case No. 2:19-cv-01388-RSM-BAT Chen v. City of Seattle; 2:19-cv-01390 Chen v.

ORDER DENYING IFP APPLICATION AND
DISMISSAL WITHOUT PREJUDICE - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

University of Washington; Case No. 2:19-cv-01391-JCC-MLP Chen v. Seattle Office for Civil
Rights; and 2:19-cv-01392-RAJ-MAT Chen v. Department of Services for the Blind. On
September 4, 2019, Plaintiff filed a seventh lawsuit, Case No. 2:19-cv-01424-RAJ Chen v.
Commissioner of Social Security. Reports and Recommendations are pending in six cases,
recommending denial of Plaintiff's IFP application and dismissal without prejudice. In Case No.
2:19-cv-01391 Chen v. Seattle Office for Civil Rights, Plaintiff has been given leave to file an
amended complaint. His motion for telephonic communication with the Court was denied. Dkt. 8
(therein).
DISCUSSION

Because he submitted a blank IFP application, Plaintiff has failed to make the financial
showing required by 28 U.S.C. § 1915(a)(1). Although Plaintiff indicated to the Clerk that he is
visually impaired and has difficulties accessing his mail, the record reflects that he previously
filed several IFP applications and complaints in this District. See Case No. 2:07-cv-55-RSM
Chen v. University of Washington (filed 01/12/07, closed 03/05/08); Case No. 2:07-cv-00514-
TSZ Chen v. United States Department of Education (filed 04/06/07, closed 06/03/08); Case No.
2:08-cv-00160-JLR Chen v. University of Washington (filed 01/31/08, closed 06/03/08); Case
No. 2:08-cv-00426-JCC Chen v. University of Washington (filed 03/13/08, closed 05/13/08);
Case No. 2:08-cv-00427-RSL Chen v. Martinez (filed 03/13/08, closed 05/05/08); Case No.
2:11-cv-02140-EFS Chen v. University of Washington et al (filed 12/21/11, closed 03/19/12).

Here, Plaintiff was given an opportunity to submit an amended IFP application ~ a
decision that was communicated to him by written order and a by telephone. See Dkt. 3 (and

staff docket entry). He has not done so.

ORDER DENYING IFP APPLICATION AND
DISMISSAL WITHOUT PREJUDICE - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Because Plaintiffs complaint is blank, this provides additional reason to deny his IFP
application. “‘A district court may deny leave to proceed in forma pauperis at the outset if it
appears from the face of the proposed complaint that the action is frivolous or without merit.”
Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank
& Trust, 821 F.2d 1368, 1370 (9th Cir. 1987)). In fact, the court has a duty to examine any IFP
application to determine whether the proposed proceeding has merit and if it appears that the
proceeding is without merit, the court is bound to deny the IFP application. Smart v. Heinze, 347
F.2d 114, 116 (9th Cir. 1965).

Moreover, the court must dismiss an in forma pauperis case at any time if the allegation
of poverty is found to be untrue or if it is determined that the action is frivolous or malicious,
fails to state a claim on which relief may be granted, or seeks monetary relief against an immune
defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an arguable
basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745
F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a complaint as
frivolous where it is based on an indisputably meritless legal theory or where the factual
contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

Plaintiffs complaint is clearly without basis in law or fact because it contains no factual
contentions at all.

CONCLUSION

Despite the foregoing deficiencies, it is at least possible that Plaintiff can file an IFP

application with a sufficient financial showing and a complaint stating a factually and legally

sufficient cause of action against a proper defendant, as he has demonstrated an ability to do so

ORDER DENYING IFP APPLICATION AND
DISMISSAL WITHOUT PREJUDICE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

in the past. For this reason, Plaintiffs IFP application is denied, but his complaint is denied

hel B fou

RICHARD A. JONES
United States District Court es

without prejudice.

DATED this [Tey of October, 2019.

 

ORDER DENYING IFP APPLICATION AND
DISMISSAL WITHOUT PREJUDICE - 4

 
